             Case 3:20-cv-01237-IM     Document 1      Filed 07/29/20     Page 1 of 4




Graham M. Sweitzer, OSB #025866
graham.sweitzer@harrang.com
HARRANG LONG GARY RUDNICK P.C.
1050 SW Sixth Avenue, Suite 1600
Portland, OR 97204
Telephone:    503-242-0000
Facsimile:    503-241-1458
Of Attorneys for Defendant




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


SOFIA MURRAY,                                            Case No.
                Plaintiff,                               NOTICE OF REMOVAL OF
                                                         CIVIL ACTION
       vs.
                                                         Pursuant to 28 U.S.C. §§ 1332,
                                                         1441, and 1446
MELISSA SCHAEFER

                Defendant.



       Defendant Melissa Schaeffer (“Defendant”) by and through her counsel, hereby gives

notice of the removal of this action from the Multnomah County Circuit Court, Case No.

20CV21646 (“State Court Action”), to the United States District Court for the District of

Oregon, Portland Division, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

       As grounds for this removal, Defendant respectfully provides the Court with the

following, which establishes that this action is removable under 28 U.S.C. §§ 1441 and 1446

based on diversity of citizenship. 28 U.S.C. § 1332.




Page 1 – NOTICE OF REMOVAL OF CIVIL ACTION
               Case 3:20-cv-01237-IM          Document 1    Filed 07/29/20      Page 2 of 4




                                        I.      INTRODUCTION

          1.      Plaintiff Sofia Murray (“Plaintiff”) is a resident of the State of Oregon. She

commenced this personal injury action by filing a Complaint (“Complaint”) in the State Court

Action against Defendant, a resident of the State of Washington. Plaintiff seeks compensatory

damages in the approximate amount of $164,353.88.

          2.      On or about June 29, 2020, Plaintiff served a copy a Summons and the Complaint

on Defendant.

                                  II.        THIS NOTICE IS TIMELY

          3.      This Notice of Removal is timely because it is filed within 30 days after Plaintiff

served copies of a summons and the Complaint on Defendant. 28 U.S.C. § 1446(b)(1).

          4.      A copy of the State Court docket is attached hereto as Exhibit 1.

          5.      Copies of the Summons and Complaint that Plaintiff submitted are attached

hereto as Exhibit 2. They constitute all process, pleadings, and orders that Defendants have

received in this Action to date.

                           III.    DIVERSITY JURISDICTION EXISTS

          6.      Under 28 U.S.C. § 1441(a), a defendant may remove an action filed in a state

court to the United States District Court if the district court has original jurisdiction over the

action.

          7.      Federal district courts have original jurisdiction of all civil actions between

citizens of different states, and between a citizen of a state and a citizen or subject of a foreign

state, where the amount in controversy exceeds the sum or value of $75,000. 28 U.S.C. §

1332(a).

          8.      This action is one over which the district court has original jurisdiction under 28

U.S.C. § 1332(a) because: (a) The amount in controversy exceeds $75,000; (b) Plaintiff and


Page 2 – NOTICE OF REMOVAL OF CIVIL ACTION
            Case 3:20-cv-01237-IM         Document 1       Filed 07/29/20    Page 3 of 4




Defendant are citizens of different states; and (c) Defendant is not a citizen of the state in which

the action was brought.

                III.   DEFENDANT MEETS PROCEDURAL REQUIREMENTS

          14.     Under 28 U.S.C. § 1446(a), venue for removal purposes lies with this Court

because Plaintiff’s action is pending in the Circuit Court of the State of Oregon for the County of

Multnomah, which is within this District and Division.

          15.     Defendant Melissa Schaeffer is the only named defendant in this action.

Therefore, each defendant consents to the removal of this Action.

          16.     Concurrently with the filing of this Notice of Removal, Defendant has given

written notice of the filing of this Notice of Removal to Plaintiff, and has also filed a copy of this

Notice with the Clerk of the Circuit Court of the State of Oregon for the County of Multnomah

under 28 U.S.C. § 1446(d).

          11.     By notice of this removal, Defendant does not waive any objections she may have

as to service, jurisdiction or venue, or any other defenses or objections it may have to this

Action.

          DATED this 29th day of July, 2020.


                                               HARRANG LONG GARY RUDNICK P.C.



                                               By:      s/ Graham M. Sweitzer
                                                     Graham M. Sweitzer, OSB #025866
                                                     graham.sweitzer@harrang.com

                                                     Of Attorneys for Defendant




Page 3 – NOTICE OF REMOVAL OF CIVIL ACTION
          Case 3:20-cv-01237-IM        Document 1      Filed 07/29/20     Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that on July 29, 2020, I served or caused to be served a true and complete copy

of the foregoing NOTICE OF REMOVAL OF CIVIL ACTION on the party or parties listed

below as follows:

                   Via CM / ECF Filing
                   Via First Class Mail, Postage Prepaid
                   Via Email


 Charley B. Gee, OSB #111014
 cgee@injuryoregon.com
 Charley Gee P.C.
 3709 SE Gladstone Street
 Portland, OR 97202
 Telephone: (503) 278-5389
 Facsimile: (503) 247-1410

 Of Attorneys for Plaintiff

                                             HARRANG LONG GARY RUDNICK P.C.


                                            By: s/ Graham M. Sweitzer
                                               Graham M. Sweitzer, OSB #025866

                                                 Of Attorneys for Defendant




Page 4 – NOTICE OF REMOVAL OF CIVIL ACTION
